DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	Applicants’ filed Terminal Disclosure on 02/16/2022 regarding double patenting rejection, which has been approved.
3. 	 The amendments filed on 02/16/2022 have been entered. Claims 2, 9-12 and 26 are amended. Claims 1-20 are pending. 
Response to Arguments
4.	During the  interview examiner stated the PRIOR ART does not teach, however looking further in the prior art as a whole, it is determined that the prior art teaches the limitation of claim s 1-20 as described in section 5, shown  below.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-20   are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US Pub: 20190182829) hereinafter Choi, foreign priority 09/27/2017

As to claim 1. Choi teaches a  method of wireless communication performed by a base station, comprising: transmitting downlink control information for a communication,([0043] Fig. 1, , scheduling information of downlink data or uplink data is transmitted from the base station to the terminal through DCI)
the downlink control information including an indication, comprising one or more bits, ([0126]  Fig. 8, base station configure the terminal to monitor group common DCI in the fixed slot 803 or the semi-static slot 802 including downlink symbols through higher-layer signaling (for example, RRC signaling or MAC CE signaling), terminal receive information on the slot format of the first 24 bits or remaining slot formats except for 6 bits at the location of fixed slots)
indicating whether the communication is associated with a slot-based data configuration where a Type A demodulation reference signal (DMRS) is used or a non- slot-based data configuration where a Type B DMRS is used; ([0101][104]Fig. 6,  terminal determine whether the scheduling is slot-based scheduling or non-slot-based scheduling by receiving a higher layer signal or a dynamic signal including a particular bit field indicating whether the scheduling is slot-based scheduling or non-slot-based scheduling; PDSCH mapping type A 610 may correspond to, for example, slot-based scheduling, and a PDSCH mapping type B 620 may correspond to, for example, non-slot-based or mini-slot-based scheduling;)
and communicating a DMRS associated with the communication based at least in part on whether the communication is associated with the slot-based data configuration or the non-slot- based data configuration.  ([0114]   location of DMRS transmitted to decode the PDSCH varies depending on whether the scheduling is slot-based scheduling or non-slot-based scheduling, the base station notifies the terminal of whether the scheduling is slot-based scheduling or non-slot-based scheduling and operation of the terminal accordingly)

Claims 9, 17 and 25 are interpreted and rejected for the same reasons as set forth in claim 1.
As to claim 2. Choi teaches wherein radio resource control (RRC) signaling is used to configure a user equipment (UE) to determine whether the communication is associated with the slot-based data configuration or the non- slot-based data configuration. ([0101][104] Fig. 6, terminal determine whether the scheduling is slot-based scheduling or non-slot-based scheduling by receiving a higher layer signal RRC or a dynamic signal including a particular bit field indicating whether the scheduling is slot-based scheduling or non-slot-based scheduling)

Claims 10, 18 and 26 are interpreted and rejected for the same reasons as set forth in claim 2.
As to claim 3 Choi teaches wherein communicating the DMRS associated with the communication includes: -2-PATENT U.S. Patent Application No. 16/949,970 Attorney Docket No. 0097-0405C1/180806C1 transmitting the DMRS associated with the communication based at least in part on whether the communication is associated with the slot-based data configuration or the non-slot- based data configuration.  ([0114]   location of DMRS transmitted to decode the PDSCH varies depending on whether the scheduling is slot-based scheduling or non-slot-based scheduling,  the base station notifies the terminal of whether the scheduling is slot-based scheduling or non-slot-based scheduling and operation of the terminal accordingly)

Claims 11, 19 and 27 are interpreted and rejected for the same reasons as set forth in claim 3.
As to claim 4 Choi teaches wherein communicating the DMRS associated with the communication includes: ([0104] DMRS’s are transmitted in OFDM symbols)
 receiving the DMRS associated with the communication based at least in part on whether the communication is associated with the slot-based data configuration or the non-slot-based data configuration.  ([0114]   location of DMRS transmitted to decode the PDSCH varies depending on whether the scheduling is slot-based scheduling or non-slot-based scheduling,  the base station notifies the terminal of whether the scheduling is slot-based scheduling or non-slot-based scheduling and operation of the terminal accordingly)

Claims 12, 20 and 28 are interpreted and rejected for the same reasons as set forth in claim 4.
As to claim 5 Choi teaches wherein the one or more bits are set to a first value when the communication is associated with the slot-based data configuration, and wherein the one or more bits are set to a second value when the communication is associated with the non-slot-based data configuration.  ([0101][104] Fig. 6 terminal determine whether the scheduling is slot-based scheduling or non-slot-based scheduling by receiving a higher layer signal RRC or a dynamic signal including a particular bit field indicating whether the scheduling is slot-based scheduling or non-slot-based scheduling;  first DMRS 601 transmitted in the third OFDM symbol (or the fourth OFDM symbol) in the case of slot-based scheduling and the first DMRS 601  transmitted in the first OFDM symbol of resources in which the PDSCH is scheduled in the case of non-slot or mini-slot-based scheduling)

Claims 13, 21 and 29 are interpreted and rejected for the same reasons as set forth in claim 5.
As to claim 6 Choi teaches wherein the downlink control information is compact downlink control information.  ([0043] DCI is compact DCI)

Claims 14, 22 and 30 are interpreted and rejected for the same reasons as set forth in claim 6.
As to claim 7. Choi teaches wherein, for the slot-based data configuration, the DMRS is provided in a first symbol after a downlink control region of a slot.  (Choi [0103] [0104] Fig. 6, the first DMRS 601 may be transmitted in the third OFDM symbol (or the fourth OFDM symbol) in the case of slot-based scheduling after downlink control region PDCCH 603)

Claims 15 and 23 are interpreted and rejected for the same reasons as set forth in claim 7.
As to claim 8 Choi teaches wherein, for the non-slot-based data configuration, a first DMRS symbol occurs on a first symbol of a physical downlink shared channel (PDSCH).  (Choi [0103] [0104] Fig. 6, first DMRS 601 may be transmitted in the first OFDM symbol of resources in which the PDSCH is scheduled in the case of mini-slot-based scheduling)

Claims 16 and 24 are interpreted and rejected for the same reasons as set forth in claim 8.
As to claim  7 Choi teaches wherein, for the slot-based data configuration, the DMRS is provided in a first symbol after a downlink control region of a slot.  
As to claim  8 Choi teaches wherein, for the non-slot-based data configuration, a first DMRS symbol occurs on a first symbol of a physical downlink shared channel (PDSCH).  
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413